Citation Nr: 1201784	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to July 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Historically, the Veteran filed a claim for entitlement to service connection for a psychiatric disorder in June 2004.  By way of a March 2005 rating decision, the RO denied the claim.  Thereafter, the Veteran filed a notice of disagreement in April 2005.  However, prior to the issuance of the statement of the case and within one year of the January 2006 rating decision, the Veteran filed a statement requesting service connection for posttraumatic stress disorder (PTSD) in May 2005, along with several service personnel records.  In August 2005, also within one year of the January 2006 rating decision, all of the Veteran's service personnel records were associated with his claims file.  

A claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has been variously diagnosed as having paranoid schizophrenia, depression, schizoaffective disorder, and PTSD.  Although the RO adjudicated the claim for a psychiatric disorder and PTSD as separate claims, the Veteran's claims for a psychiatric disorder and PTSD should not be adjudicated separately.  Instead, they are properly characterized as a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and PTSD, and the claim has been pending since the Veteran initially applied for entitlement to service connection for a psychiatric disorder in June 2004.  

The Veteran has alleged various stressors with respect to his claim of entitlement to service connection for PTSD.  During one such incident, the Veteran indicated that he was engaged in a physical struggle with a shipmate aboard the USS San Diego (AFS-6) in the fall of 1971 when the ship was in the Mediterranean Sea.  The Veteran alleged that his shipmate attempted to throw him overboard, but he was able to overpower him and get away.  The Veteran also indicated in his December 2008 substantive appeal that a guard reported this incident.  Accordingly, a record of the altercation would be recorded in the deck logs of the USS San Diego.  The Veteran's personnel records reveal that his scores for professional performance and military behavior declined sharply after September 1971, and that he was not recommended for reenlistment in July 1972.  However, it does not appear that the RO ever attempted to obtain records from the USS San Diego in an attempt to verify the Veteran's account of events.  

In addition, paranoid schizophrenia, depression, schizoaffective disorder, and substance abuse have been consistently diagnosed.  However, in approximately April 2010, the Veteran sought entrance into a PTSD treatment group at the Jessie Brown VA Medical Center in Chicago, Illinois.  The Veteran indicated that he had PTSD as a result of the in-service physical assault described above.  In a July 2010 VA treatment record, an examiner indicated that the Veteran has engaged in "persistent attempts to receive a PTSD diagnosis," but the examiner declined to diagnose PTSD.  Significantly, however, an October 2010 VA treatment record indicated that the Veteran was being treated for "ongoing PTSD."  As such, the Board finds that the Veteran should be afforded a new psychiatric examination to determine the exact nature and etiology of any current psychiatric disorders found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1. The RO must attempt to verify whether the USS San Diego (AFS-6) was in the Mediterranean Sea during the last quarter of 1971 and, if so, obtain any deck logs during this period to determine if a physical altercation between the Veteran and a shipmate was documented.  

2.  Thereafter, the Veteran must be afforded an appropriate VA psychiatric examination to determine the etiology of any psychiatric found.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  

Further, the examiner must also provide an opinion as to whether there is evidence of behavioral changes in the record to indicate that an incident of personal assault occurred as alleged by the Veteran.  If the examiner concludes that such evidence is of record that indicates an incident of personal assault took place, an opinion as to whether a diagnosis of PTSD is causally related to the incident must be provided.  

A detailed rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4.  The RO must review the examination report to ensure that the above actions have been met.  If not, appropriate action must be taken to remedy any such deficiencies.  

5.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


